Citation Nr: 9901038	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-45 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1944 to June 
1946.

This appeal arises from July 1994 and March 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied an increased 
rating for right ear hearing loss and service connection for 
left ear hearing loss.  In an August 1996 decision, the Board 
granted service connection for left ear hearing loss and 
remanded the case to the RO for initial evaluation of 
bilateral service-connected hearing loss.  In February 1997, 
the RO concluded that the veteran was not entitled to a 
compensable schedular rating for bilateral hearing loss, and 
found that an extra-schedular rating was not warranted.  In 
July 1997, however, the Board found that an extra-schedular 
rating was appropriate, and remanded the claim for action in 
accordance with this determination.  A March 1998 rating 
decision by the RO assigned a 10 percent extraschedular 
evaluation for bilateral hearing loss, pursuant to a March 
1998 memorandum from the Director of VAs Compensation and 
Pension Service (C&P).  The veteran continues to disagree 
with the evaluation of his bilateral hearing loss, and the 
claim has been returned to the Board for further appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying the 
benefits sought on appeal.  He maintains, in essence, that 
his bilateral hearing loss is more severely disabling than 
reflected by the 10 percent extra-schedular evaluation 
presently assigned.  Accordingly, a more favorable 
determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against assignment of an extraschedular rating in 
excess of 10 percent for bilateral hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veterans appeal has been obtained by 
the RO.

2.  The veterans service-connected bilateral hearing loss 
has required the veteran to cease practice as a trial 
attorney due to his inability to hear court proceedings well 
enough to effectively represent his clients; the veteran has 
not been precluded from further employment as an attorney in 
other areas of practice as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

There is no reasonable basis for assignment of an extra-
schedular rating in excess of 10 percent for bilateral 
hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.16, 4.85-4.87, 
Diagnostic Codes (DC) 6100-6110 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased extra-schedular rating 
for bilateral hearing loss, and his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist.  See 38 U.S.C.A. 
§ 5107(a).

Disability ratings are generally determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, in exceptional 
cases, where a schedular evaluation is inadequate to properly 
reflect the actual impairment of earning capacity stemming 
from a rated disability, the veteran may be evaluated for an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1).

In the present case, the veteran submitted evidence 
indicating that he had been employed as a trial attorney 
until his bilateral hearing loss caused him great difficulty 
in communicating with clients, judges, witnesses and other 
attorneys.  The evidence also indicated that the veteran was 
unable, due to other physical conditions, to mitigate the 
effects of his hearing loss through the use of hearing aids 
as contemplated by the rating schedule.  See 38 C.F.R. 
§ 4.86.

Based on the above evidence, the Board concluded that an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards existed, and found that an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) was appropriate.  See Bagwell 
v. Brown, 9 Vet. App. at 337, 338-339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, in the 
remand portion of its July 1997 decision, the Board directed 
that the claims file be submitted to C&P for consideration 
for an extra-schedular evaluation.

In its review of the veterans case, C&P noted the Boards 
findings, and also reviewed his non-service connected heart 
and lung conditions.  C&P found that while the veterans 
service-connected hearing loss may have interfered to some 
extent with his ability to practice his profession, he has 
been severely physically impaired by his non-service-
connected cardiovascular and lung disease.  Accordingly, 
C&P denied the veterans request for an extra-schedular total 
disability evaluation.  In this regard, the Board notes that 
the issue of  a total disability evaluation for compensation 
purposes due to individual unemployability (TDIU) is not 
before it, having not been previously adjudicated by an 
agency of original jurisdiction (the RO), and that the 
veteran has not indicated in any formal or informal claim 
that he would be unable to secure or follow a substantially 
gainful occupation in any field (or in any part of the legal 
profession) solely due to his service-connected disabilities.  
See 38 C.F.R. § 4.16(b).

As noted above, disability ratings are typically determined 
by applying specific criteria enumerated in the rating 
schedule to the facts of the individual case.  38 U.S.C.A. 
§ 1155.  These criteria, however, represent the average 
impairment attributable to a particular disability, and do 
not encompass the exceptional or unusual case.  Cf. 
38 C.F.R. §§ 3.321(b)(1), 4.1.  The U. S. Court of Veterans 
Appeals (Court) has commented on the lack of concrete 
standards for assigning ratings on an extraschedular basis, 
noting that, [a]s written, 38 C.F.R. § 3.321 provides a 
criterion . . . for determining whether extraschedular 
consideration is warranted, but does not provide criteria or 
guidance for what percentage rating should be assigned in 
that event.  Floyd v. Brown, 9 Vet. App. 88, 97 (1996).

Despite the absence of specific criteria, other sections of 
38 C.F.R., Part 4, offer substantial guidance for rating all 
disabilities, whether on a schedular or extraschedular basis.  
Each disability, for example, must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  The basis of disability evaluations is the 
ability of the body to function under the conditions of 
ordinary life, including employment.  38 C.F.R. § 4.10.  
However, diminished function attributable to the effects of 
age may not be considered in evaluating service-connected 
disability.  38 C.F.R. § 4.19.  In determining the 
appropriate extraschedular evaluation of the veterans 
bilateral hearing loss, therefore, the Board must disregard 
any diminished capacity shown to result from the veterans 
increasing age (over 70) or any concurrent non-service 
connected disability, such as heart and/or pulmonary disease.

The Board also relies indirectly upon that portion of the 
Rating Schedule which evaluates impairment of auditory acuity 
(38 C.F.R. § 4.85, DC 6100-6110).  Although the Board has 
determined that the schedular criteria do not satisfactorily 
rate the veterans disability because of the unusual 
circumstances of his case (i.e., his inability to wear 
hearing aids and the unusually critical role of speech 
discrimination in his employment), the tables set forth in 
§ 4.85 still provide useful guidelines for identifying a 
range of evaluations within which the veterans 
extraschedular rating may fall.

At his February 1995 RO hearing, the veteran testified that 
he retired from the practice of law in October or November 
of 1991, due to the combined effects of his hearing 
disability and his nonservice-connected heart problems.  A 
private audiogram administered in February 1991 by 
Bloomington-Normal Otolaryngology (BN) showed speech 
recognition ability of 76 percent in the right ear at 50 
decibels and of 72 percent in the left ear at 55 decibels.  

The Board did not consider the February 1991 BN test results 
in that portion of its July 1997 decision denying a 
compensable schedular rating for bilateral hearing loss, 
since it does not provide an assessment of the veterans 
hearing loss either at or after he filed his request for an 
increased rating in February 1994, and because it does not 
provide speech recognition scores based on Maryland CNC Test 
results, as required by VA regulation.  See 38 C.F.R. 
§ 3.385.  A November 1994 audiogram performed by BN was 
likewise disregarded because it failed to provide any speech 
audiometry (recognition) results.

Authorized VA audiological evaluations in November 1996 and 
July 1994 demonstrated average puretone decibel losses of 65 
to 70 percent for the right ear and 55 percent for the left 
ear.  These tests also revealed speech recognition ability 
(per Maryland CNC testing) of 94 percent in both the right 
and left ears.  However, as noted in the Boards July 1997 
remand, a 1983 VA audiological examination commented that 
while the veterans speech discrimination in quiet is good, 
those who exhibit this type hearing configuration often have 
difficulty understanding speech in a noisy environment.  
Affidavits from the veterans attorney co-workers indicate 
that he appeared to have precisely such difficulty in a 
courtroom setting, often having to ask witnesses, other 
counsel and judges to repeat themselves, and sometimes 
responding inappropriately to their statements or questions.

In summary, while the veterans VA audiometry reports appear 
to document fairly good speech discrimination, the February 
1991 BN speech recognition scores, the VA examination report 
of August 1983 and the affidavits of the veteran and his co-
workers tend to suggest that the Maryland CNC test used by VA 
may not produce wholly representative results in the 
veterans case.  In addition, while VAs rating schedule 
assumes hearing aids will be able to improve auditory acuity, 
see 38 C.F.R. § 4.86, the veteran has been unable, due to 
physical conditions, to obtain full benefit from their use.

Assuming without finding that the 1991 BN test results are a 
more accurate representation of the veterans speech 
discrimination ability than the VA Maryland CNC test results, 
the Board notes that combining these figures with the average 
puretone decibel loss found on the November 1996 and July 
1994 VA examination produces a hearing impairment numeric 
designation of V in the left ear and IV in the right ear 
under 38 C.F.R. § 4.85, Table VI.   Combining these 
designations using 38 C.F.R. § 4.85, Table VII, would result 
in a 10 percent evaluation.  Using this figure as a 
guideline, the Board has reviewed the claims file to attempt 
to determine whether any factors suggest that an 
extraschedular evaluation in excess of 10 percent is 
warranted.  The only such factor claimed by the veteran or 
apparent from the file appears to be the unusually severe 
impact of his hearing loss on his practice as a trial 
attorney.

The veteran argues in his March 1998 Supplemental Statement 
in Support of Claim, that acceleration and progressive 
deterioration of his hearing loss forced the veteran to 
decide whether he could continue to meet his obligations to 
his clients, most of whom were litigants, when he could only 
partially hear.  The veteran had both a legal and moral 
question to answer and the answer ended a successful trial 
career.  The veteran also argues that his ability to try 
cases, and to function effectively as a trial lawyer . . . 
was . . . unaffected by his cardiovascular difficulty.  Id.  
However, in its review of the record, the Board also notes 
the following testimony by the veteran at his February 1995 
RO hearing:

[Rep]:	And when did you stop practicing law?

[Veteran]:	I think it was 91, October or November of 
91.

[Rep]:	And that was basically because you 
couldnt hear the judges.

[Veteran]:	Yeah and my health.  My general health is 
going downhill.  I sustained my first 
coronary at the age of 41.  Then I had 
multiple bypasses about 5 years after 
then and then I had a cervical neck 
problem.  This would have been in the 
80s.

[Rep]:	But that basically has nothing to do with 
your hearing loss.

[Veteran]:	No, but I wanted you to understand the 
total picture, how everything just kind 
of crashed and then I had two more heart 
attacks, then more multiple bypasses and 
then I went into heart failure.  But the 
second set of events was subsequent to 
the time that I had to quit practicing 
law because I couldnt hear what was 
going on.

Hearing Record, VARO Chicago, Illinois, February 2, 1995, p. 
10.

Medical evidence in the claims folder, including an April 
1994 report of admission at St. Marys Hospital, a March 1996 
letter from James McCriskin, D.O., of Mid-Central Cardiology, 
and Mayo Clinic (Rochester, New York) clinical notes dated in 
March 1996, supports the chronology related by the veteran in 
his testimony.  In addition, the April 1994 St. Marys 
admission summary reports a history of adult-onset diabetes, 
hypercholesterolemia and hypertension.  However, there is no 
indication that these latter three conditions had any direct 
impact on the veterans law practice.  

Based on the veterans testimony and the medical evidence 
summarized above, the Board finds that the veterans hearing 
loss substantially interfered with his ability to practice as 
a trial attorney, but that his decision to retire from law as 
a career was based in large part on his other health 
problems, including a heart condition, which were not 
service-connected.  The veteran has, in fact, been found 
totally disabled for VA National Service Life Insurance 
premium waiver purposes, but this finding is predicated on 
the veterans general health, and not on his hearing 
disability.  See VA RO and Insurance Center Ft. Snelling 
letter dated May 17, 1994; veterans written statement of 
February 1995, p. 3; Hearing Record, VARO Chicago, Illinois, 
February 2, 1995, pp. 15-16.  There is no indication that 
that veterans age, per se, was a significant factor in his 
decision to retire.  

While the evidence supports the veterans assertion and 
belief that cessation of his trial practice was required when 
he could no longer hear well enough to effectively represent 
his clients in open court, there is no evidence that the 
veteran was precluded from further employment as an attorney 
solely as a result of his service-connected bilateral hearing 
loss.  The veteran has submitted evidence of his production 
record during the years 1969 to 1981, which he feels are 
characteristic of his earning capacity during a period when 
I could hear.  It is not clear whether the figures 
submitted represent gross billings (fees), net earnings, or 
some other figure.  However, with the exception of the 
clearly atypical 1981 figure of $364,195, the document 
submitted shows apparent earnings ranging from a low of 
$39,670 in 1978 to a high of $96,370 in 1973.  The Board 
concludes from these figures that the veteran was an 
effective and highly successful practitioner.  In the Boards 
July 1997 decision, the predominant in-court nature of 
the veterans practice was found to be an exceptional or 
unusual factor warranting an extraschedular rating for his 
hearing loss.  

It is reasonable to assume that any substantial change in the 
veterans practice away from trial practice and into areas 
where he previously had no specialty would impair his 
earnings.  However, it is eminently reasonable to believe 
that the veteran, by virtue of his vast prior experience and 
success in high-profile cases, would be sought after as a 
collaborator on pleadings, written discovery or as a 
consultant on trial practice and strategy.  The October 1996 
affidavit of George R. Flynn lends substantial support to 
this assumption.  Such activities would not be unusually or 
exceptionally impacted by the veterans hearing deficiency 
and would likely have the least impact on earnings.  Any 
effect of the veterans non-service connected disabilities 
and age on his ability to perform such work must, of course, 
be disregarded in this context.  See 38 C.F.R. § 4.19; cf. 
38 C.F.R. § 4.16(a).  

The Director of C&P made a similar analysis in the March 1998 
determination assigning a 10 percent extraschedular rating, 
noting, the hearing loss may have interfered with the 
veterans ability to communicate in a public setting, while 
not affecting his ability to be involved in other aspects of 
his profession.  Using the rating schedule as a general 
guideline, as discussed above, and after comprehensive review 
of the probable impact of the veterans hearing disability on 
his occupation as a trial attorney, the Board finds that the 
evidence supports assignment of a 10 percent evaluation for 
bilateral hearing loss on an extraschedular basis.  A higher 
evaluation is not warranted because the service-connected 
disability picture does not suggest any greater degree of 
impairment.  Cf. 38 C.F.R. § 4.7 (Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned).



ORDER

An extra-schedular rating in excess of 10 percent for 
bilateral hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
